      Case 4:19-cv-00789-P Document 37 Filed 12/02/19              Page 1 of 9 PageID 1050


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

                                                §
 BNSF RAILWAY COMPANY, et al.,                  §
                                                §
                 Plaintiffs,                    §
                                                §
 v.                                             § Civil Action No. 4:19-cv-00789-P
                                                §
 INTERNATIONAL ASSOCIATION OF                   §
 SHEET METAL, AIR, RAIL AND                     §
 TRANSPORTATION WORKERS –                       §
 TRANSPORTATION DIVISION,                       §
                                                §
                 Defendant.                     §
                                                §
                                                §



  PLAINTIFFS/COUNTERCLAIM-DEFENDANTS’ ANSWER TO COUNTERCLAIM
         FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF

         Counterclaim-Defendants BNSF Railway Company (“BNSF”), The Kansas City

Southern Railway Company (“KCS”), CSX Transportation, Inc. (“CSXT”), Grand Trunk

Western Railroad Company (“Grand Trunk”), Norfolk Southern Railway Company (“NS”),

Illinois Central Railroad Company (“IC”), Union Pacific Railroad Company (“UP”), and The

Belt Railway Company of Chicago (“BRC”) (collectively the “railroads”) hereby answer the

Counterclaim (ECF No. 27) of International Association of Sheet Metal, Air, Rail and

Transportation Workers – Transportation Division (“Counterclaim-Plaintiff” or “SMART-TD”).

         The railroads deny all of the allegations of the Counterclaim unless expressly admitted

herein. Each numbered paragraph that follows contains answers to the allegations in the like-

numbered paragraph of the Counterclaim.




                                                 1
   Case 4:19-cv-00789-P Document 37 Filed 12/02/19                  Page 2 of 9 PageID 1051


       The introductory paragraph is a characterization of the Counterclaim to which no

response is required. To the extent any response may be deemed required, the railroads deny

that the proposals in § 6 notices served by the railroads are barred by the terms of the parties’

collective bargaining agreements and aver that any dispute over the meaning of those

agreements is a “minor dispute” under the Railway Labor Act (“RLA”), 45 U.S.C. § 151 et

seq., and thus subject to binding arbitration. The railroads further admit that they seek to

bargain over the subjects reflected in their recent § 6 notices, but otherwise deny the allegations

contained in the introductory paragraph.

       1.      Counterclaim-Defendants admit the allegations of this paragraph.

       2.      Counterclaim-Defendants admit the allegations of this paragraph.

       3.      Counterclaim-Defendants admit the allegations of this paragraph.

       4.      Counterclaim-Defendants admit that BNSF is a common carrier by rail under the

Interstate Commerce Act and a carrier as defined in § 1 First of the RLA, 45 U.S.C. § 151 First,

and that it operates within this judicial district. Counterclaim-Defendants deny that BNSF’s

principle operating office is located in Norfolk, Virginia.

       5.      Counterclaim-Defendants admit that BRC is a common carrier by rail under the

Interstate Commerce Act and a carrier as defined in § 1 First of the RLA, 45 U.S.C. § 151 First,

and that its principle operating office is located in Chicago, Illinois. Counterclaim-Defendants

deny that BRC operates within this judicial district.

       6.      Counterclaim-Defendants admit that CSXT is a common carrier by rail under the

Interstate Commerce Act and a carrier as defined in § 1 First of the RLA, 45 U.S.C. § 151 First.

Counterclaim-Defendants deny that CSXT’s principle operating office is located in Norfolk,

Virginia and further deny that CSXT operates within this judicial district.



                                                  2
   Case 4:19-cv-00789-P Document 37 Filed 12/02/19                Page 3 of 9 PageID 1052


       7.      Counterclaim-Defendants admit the allegations of this paragraph.

       8.      Counterclaim-Defendants deny that IC operates in this judicial district and

otherwise admit the allegations of this paragraph.

       9.      Counterclaim-Defendants admit the allegations of this paragraph.

       10.     Counterclaim-Defendants admit the allegations of this paragraph.

       11.     Counterclaim-Defendants admit the allegations of this paragraph.

       12.     This paragraph is a characterization of federal law to which no response is

required. To the extent any response may be deemed required, Counterclaim-Defendants aver

that they have complied with applicable laws.

       13.     Counterclaim-Defendants admit the allegations of this paragraph.

       14.     This paragraph is a characterization of federal law to which no response is

required. To the extent any response may be deemed required, Counterclaim-Defendants aver

that they have complied with applicable laws.

       15.     This paragraph is a characterization of federal law to which no response is

required. To the extent any response may be deemed required, Counterclaim-Defendants aver

that they have complied with applicable laws.

       16.     This paragraph is a characterization of federal law to which no response is

required. To the extent any response may be deemed required, Counterclaim-Defendants aver

that they have complied with applicable laws.

       17.     This paragraph is a characterization of federal law to which no response is

required. To the extent any response may be deemed required, Counterclaim-Defendants aver

that they have complied with applicable laws.




                                                3
   Case 4:19-cv-00789-P Document 37 Filed 12/02/19                 Page 4 of 9 PageID 1053


       18.     This paragraph is a characterization of federal law to which no response is

required. To the extent any response may be deemed required, Counterclaim-Defendants aver

that they are in compliance with applicable laws.

       19.     Counterclaim-Defendants admit that all of the railroads are participating in

national handling with SMART-TD with respect to proposed changes in health and welfare

benefit plans, and further admit that some of the railroads are participating in national handling

with SMART-TD with respect to other issues, and otherwise deny the allegations of this

paragraph.

       20.     Counterclaim-Defendants admit the allegations of this paragraph, but aver that

one of the railroads is not participating in national handling with SMART-TD with respect to all

issues. Counterclaim-Defendants further aver that each railroad has also served an individual § 6

notice on SMART-TD.

       21.     Counterclaim-Defendants admit that the National Carriers’ Conference

Committee (“NCCC”) served a national § 6 notice, which speaks for itself.

       22.     Counterclaim-Defendants admit that the NCCC served a national § 6 notice,

which speaks for itself.

       23.     Counterclaim-Defendants admit that the NCCC served a national § 6 notice,

which speaks for itself.

       24.     Counterclaim-Defendants admit that SMART-TD maintains subordinate

committees and purports to subdivide bargaining authority among those committees.

Counterclaim-Defendants deny that SMART-TD can delegate authority to committees in order

to circumvent its obligation to bargain on a craft-wide, system-wide basis.




                                                 4
   Case 4:19-cv-00789-P Document 37 Filed 12/02/19                Page 5 of 9 PageID 1054


       25.     Counterclaim-Defendants admit that some courts have held that certain crew

consist proposals are not subject to mandatory national handling, and otherwise deny the

allegations of this paragraph.

       26.     Counterclaim-Defendants admit that each railroad has at least one agreement

addressing crew consist with SMART-TD and otherwise deny the allegations of this paragraph.

       27.     Counterclaim-Defendants admit the allegations of this paragraph.

       28.     Counterclaim-Defendants deny the allegations of this paragraph.

       29.     Counterclaim-Defendants deny the allegations of this paragraph.

       30.     Counterclaim-Defendants admit that the parties disagree about whether

moratorium language in existing agreements bars the service or progression of proposals to

change crew size and/or redeploy conductors. Counterclaim-Defendants otherwise deny the

allegations of this paragraph.

       31.     This paragraph is a characterization of federal law to which no response is

required. To the extent any response may be deemed required, Counterclaim-Defendants aver

that they have complied with applicable laws.

       32.     This paragraph is a characterization of federal law to which no response is

required. To the extent any response may be deemed required, Counterclaim-Defendants aver

that they have complied with applicable laws.

       33.     This paragraph is a characterization of federal law to which no response is

required. To the extent any response may be deemed required, Counterclaim-Defendants aver

that they have complied with applicable laws.




                                                5
      Case 4:19-cv-00789-P Document 37 Filed 12/02/19              Page 6 of 9 PageID 1055


         34.    This paragraph is a characterization of federal law to which no response is

required. To the extent any response may be deemed required, Counterclaim-Defendants aver

that they have complied with applicable laws.

         35.    This paragraph is a characterization of federal law to which no response is

required. To the extent any response may be deemed required, Counterclaim-Defendants aver

that they have complied with applicable laws as well as collective bargaining provisions

regarding handling of relevant claims “on the property.”

         36.    Counterclaim-Defendants deny the allegations of this paragraph.

         37.    Counterclaim-Defendants deny the allegations of this paragraph.

         38.    Counterclaim-Defendants deny the allegations of this paragraph.

         39.    Counterclaim-Defendants deny the allegations of this paragraph.

         40.    Counterclaim-Defendants deny the allegations of this paragraph.

         41.    Counterclaim-Defendants reallege and incorporate by reference their prior

responses to those allegations.

         42.    Counterclaim-Defendants deny the allegations of this paragraph.

         43.    Counterclaim-Defendants deny the allegations of this paragraph.

                                     PRAYER FOR RELIEF

         Counterclaim-Defendants deny that Counterclaim-Plaintiff is entitled to any relief.

Counterclaim-Defendants respectfully request that this Court dismiss the Counterclaim with

prejudice and grant such other and further relief to Counterclaim-Defendants, including costs and

attorneys’ fees, as may be deemed just and appropriate.

///

///



                                                 6
   Case 4:19-cv-00789-P Document 37 Filed 12/02/19                    Page 7 of 9 PageID 1056


                                 AFFIRMATIVE DEFENSES

        In addition to the above answers to the particular allegations of the Counterclaim,

Counterclaim-Defendants assert the following affirmative defenses.

                                FIRST AFFIRMATIVE DEFENSE

        The Counterclaim fails to state a claim upon which relief may be granted.

                               SECOND AFFIRMATIVE DEFENSE

        The Court lacks jurisdiction to grant the requested relief.

                                THIRD AFFIRMATIVE DEFENSE

        This matter presents a minor dispute under the Railway Labor Act, 45 U.S.C. § 151 et

seq., and is subject to mandatory arbitration under that statute.

                               FOURTH AFFIRMATIVE DEFENSE

        Counterclaim-Plaintiff cannot demonstrate irreparable harm sufficient to justify entry of

injunctive relief.

                                FIFTH AFFIRMATIVE DEFENSE

        Entry of an injunction against Counterclaim-Defendants would cause irreparable harm to

the railroads, as well as their customers and the general public.

                                SIXTH AFFIRMATIVE DEFENSE

        Counterclaim-Plaintiff’s request for injunctive relief is barred by the Norris-LaGuardia

Act, 29 U.S.C. § 101 et seq.

                               SEVENTH AFFIRMATIVE DEFENSE

        Counterclaim-Defendants reserve the right to assert additional affirmative defenses to the

extent permitted by law.




                                                  7
  Case 4:19-cv-00789-P Document 37 Filed 12/02/19        Page 8 of 9 PageID 1057


Dated: December 2, 2019                    Respectfully submitted,

                                           /s/ Donald J. Munro
 Russell D. Cawyer                         Donald J. Munro
 Texas State Bar No. 00793482              D.C. Bar No. 453600
 Braden Allman                             Aaron S. Markel
 Texas State Bar No. 24107690              D.C. Bar No. 1018072
 KELLY HART & HALLMAN LLP                  JONES DAY
 201 Main Street, Suite 2500               51 Louisiana Avenue, NW
 Fort Worth, TX 76102-3194                 Washington, DC 20001
 Telephone: (817) 332-2500                 Telephone: (202) 879-3939
 Facsimile: (817) 878-9762                 Facsimile: (202) 626-1700
 Email: russell.cawyer@kellyhart.com       Email: dmunro@jonesday.com

                                           Brian Jorgensen
                                           Texas State Bar No. 24012930
                                           JONES DAY
                                           2727 N. Harwood Street, Suite 500
                                           Dallas, TX 75201-1515
                                           Telephone: (214) 220-3939
                                           Facsimile: (214) 969-5100
                                           Email: bmjorgensen@jonesday.com




                                       8
   Case 4:19-cv-00789-P Document 37 Filed 12/02/19               Page 9 of 9 PageID 1058


                                 CERTIFICATE OF SERVICE

       I certify that on December 2, 2019, the foregoing was filed using the U.S. District Court

for the Northern District of Texas’s CM/ECF system, which will send a notice of electronic filing

to all participating counsel of record.



                                                /s/ Donald J. Munro_________
                                                Donald J. Munro




                                               9
